Name: 2007/766/EC: Commission Decision of 14 November 2007 drawing up the list of regions and areas eligible for financing under the Cross-border Cooperation Component of the Instrument for Pre-accession Assistance for the purpose of cross-border cooperation between Member States and beneficiary countries for the period 2007 to 2013
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  regions and regional policy;  EU finance
 Date Published: 2007-11-28

 28.11.2007 EN Official Journal of the European Union L 310/15 COMMISSION DECISION of 14 November 2007 drawing up the list of regions and areas eligible for financing under the Cross-border Cooperation Component of the Instrument for Pre-accession Assistance for the purpose of cross-border cooperation between Member States and beneficiary countries for the period 2007 to 2013 (2007/766/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1085/2006 of 17 July 2006 establishing an Instrument for Pre-Accession Assistance (IPA) (1), Having regard to Commission Regulation (EC) No 718/2007 of 12 June 2007 implementing Council Regulation (EC) No 1085/2006 (2), and in particular Article 88(1) thereof, Whereas: (1) Pursuant to Article 9 of Regulation (EC) No 1085/2006, the IPA Cross-border Cooperation component may support cross-border cooperation between beneficiary countries and Member States. In that event, assistance pursuant to the IPA Cross-border cooperation component shall cover the regions on both sides of the respective border or borders, either terrestrial or maritime. (2) Pursuant to Article 88(1) of Regulation (EC) No 718/2007, for the purpose of cross-border cooperation between Member States and beneficiary countries, the eligible areas for financing shall be the NUTS level 3 regions or, in the absence of NUTS classification, equivalent areas, along land borders between the Community and the beneficiary countries and along maritime borders between the Community and the beneficiary countries separated, as a general rule, by a maximum of 150 kilometres, taking into account potential adjustment needed to ensure the coherence and continuity of the cooperation action. (3) Article 88(1) of Regulation (EC) No 718/2007 provides that, immediately after its entry into force, the Commission should adopt the list of the eligible regions in the Community and in the beneficiary countries, which shall be valid until 31 December 2013, HAS DECIDED AS FOLLOWS: Sole Article For the purposes of cross-border cooperation between Member States and IPA beneficiary countries as referred to in Article 88(1) of Regulation (EC) No 718/2007, the areas eligible for financing under the IPA Cross-border Cooperation component shall be those listed in Annex I (Member States) and in Annex II (beneficiary countries). Done at Brussels, 14 November 2007. For the Commission Olli REHN Member of the Commission (1) OJ L 210, 31.7.2006, p. 82. (2) OJ L 170, 29.6.2007, p. 1. ANNEX I LIST OF NUTS LEVEL 3 REGIONS IN MEMBER STATES ELIGIBLE FOR FINANCING FOR THE PURPOSE OF CROSS-BORDER COOPERATION BETWEEN MEMBER STATES AND IPA BENEFICIARY COUNTRIES BG412 Sofia BG414 Pernik BG415 Kyustendil BG341 Burgas BG343 Yambol BG311 Vidin BG312 Montana BG413 Blagoevgrad BG422 Haskovo GR111 Evros GR112 Xanthi GR113 Rodopi GR115 Kavala GR123 Kilkis GR124 Pella GR126 Serres GR127 Chalkidiki GR132 Kastoria GR134 Florina GR143 Magnisia GR212 Thesprotia GR213 Ioannina GR222 Kerkyra GR242 Evvoia GR411 Lesvos GR412 Samos GR413 Chios GR421 Dodekanisos GR422 Kyklades ITD35 Venezia ITD36 Padova ITD37 Rovigo ITD42 Udine ITD43 Gorizia ITD44 Trieste ITD56 Ferrara ITD57 Ravenna ITD58 ForlÃ ¬-Cesena ITD59 Rimini ITE31 Pesaro-Urbino ITE32 Ancona ITE33 Macerata ITE34 Ascoli Piceno ITF12 Teramo ITF13 Pescara ITF14 Chieti ITF22 Campobasso ITF41 Foggia ITF42 Bari ITF44 Brindisi ITF45 Lecce CY000 Kypros/Kibris HU223 Zala HU231 Baranya HU232 Somogy HU331 BÃ ¡cs-Kiskun HU333 CsongrÃ ¡d RO413 MehedinÃ i RO422 CaraÃ-Severin RO424 TimiÃ SI011 Pomurska SI012 Podravska SI014 Savinjska SI016 Spodnjeposavska SI018 Notranjsko-kraÃ ¡ka SI024 Obalno-kraÃ ¡ka SI017 Jugovzhodna Slovenija ANNEX II LIST OF AREAS EQUIVALENT TO NUTS LEVEL 3 REGIONS IN THE IPA BENEFICIARY COUNTRIES, ELIGIBLE FOR FINANCING FOR THE PURPOSE OF CROSS-BORDER COOPERATION BETWEEN MEMBER STATES AND IPA BENEFICIARY COUNTRIES Albania Regions of: DurrÃ «s Fier GjirokastÃ «r KorÃ §Ã « LezhÃ « ShkodÃ «r Tirana VlorÃ « Bosnia and Herzegovina Herzegovina Economic Region, which includes the following municipalities: BileÃ a Ã apljina Ã itluk Gacko Grude Jablanica Konjic Kupres Livno Ljubinje LjubuÃ ¡ki Mostar IstoÃ ni Mostar Neum Nevesinje PosuÃ ¡je Prozor/Rama Ravno Ã iroki Brijeg Stolac BerkoviÃ i Tomislav grad Trebinje The former Yugoslav Republic of Macedonia Regions of: East North-east Pelagonija South-east Vardar Croatia Counties of: Dubrovnik-Neretva Istria Karlovac Koprivnica-KriÃ ¾evci Krapina-Zagorje Lika-Senj MeÃ imurje Osijek-Baranja Primorje-Gorski kotar Ã ibenik-Knin Split-Dalmatia VaraÃ ¾din Virovitica-Podravina Zadar Zagreb Montenegro Municipalities of: Bar Budva Cetinje Danilovgrad Herceg Novi Kotor NikÃ ¡iÃ  Podgorica Tivat Ulcinj Serbia, including Kosovo (1) Districts of: Borski Branicevski Central Banat Jablanicki Nisavski North Backa North Banat Pcinjski Pirotski South Backa South Banat West Backa Zajecarski Turkey Provinces of: Antalya Aydin Balikesir Canakkale Edirne Izmir Kirklareli Mersin (IÃ §el) Mugla (1) As defined in UNSCR 1244.